DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-4 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed 07/25/2019 was considered in part. This IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy and an English language translation or explanation of relevance of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the IDS was not accompanied by copies or translations of foreign patent documents 2-5 or non-patent literature documents 2-6 as set forth on the IDS of 07/25/2019; these documents have not been considered.
	In order to have the struck-through references in the IDS considered by the Examiner, Applicant is asked to submit a new IDS having listed therein only the struck-through documents from this IDS. The IDS should be accompanied by a copy of each 

Claim Interpretation
	Claim 1 recites a method “for inducing expression of a functional component resistant to high-temperature disorder, dryness resistance, antioxidation activity, plant pathogenic microorganisms, and insect pests”. Claim 4 recites a method “for promoting induction of lateral roots and activity of expression of nitrate transporters”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.01 (II). A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). In the instant case, the bodies of claims 1 and 4 fully and intrinsically set forth all of the limitations of the claimed inventions, and the preambles merely recite the intended result of practicing the invention. As such, any prior art that reads on the bodies of claims 1 and 4 will be interpreted to read on the entireties of the claims.
	Claim 2 recites a step of stirring a “plant-derived raw material” and an “animal-derived raw material”. These terms are not specifically defined in the specification. As such, these terms are broad enough to read on any material that could possibly be derived from any plant or from any animal, including, for example, water, glucose, and oxygen.

Claim Objections
Claim 3 is objected to because of the following informalities:

Claim 3 recites “thfermentation step” in line 2. This limitation should read “the fermentation step”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 4 recite methods of “using a fermented material comprising PTA-1773 and BP-1051”. The meaning of these limitations is unclear. How is the fermented material to be “used”? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 1 and 4, rendering them indefinite. 

Because claims 2 and 3 depend from claim 1 and do not further clarify the indefinite language therein, these claims are also indefinite. Therefore, claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite.

In the interest of compact prosecution, the Examiner has interpreted the “using” step in both claims 1 and 4 as “administering a fermented material comprising PTA-1773 and BP-1051 to said plant”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The microorganism complexes PTA-1773 and BP-1051 are recited in the claims and, thus, are essential to the claimed invention. Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganisms, and it is not apparent if the biological materials are readily available to the public.  It is noted that applicant has deposited the organism, but there is no indication in the specification as to public availability.
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;

	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  It is noted that the instant specification fails to provide any information about whether the deposit was made under the Budapest Treaty or whether the deposited organism is available to the public; the specification should be amended to include this information.

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in Japanese patent application JP 2003-219864 filed by Miyamoto et al., published 08/05/2003 (please note that the page/paragraph numbers cited herein refer to the translated copy of the description of this document provided as an attachment to this Office action). Miyamoto teaches the administration of PTA-1773 to plants (see entire document, including, for 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/23/2021